Exhibit 10.2

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of August 5, 2013 (this
“Amendment”), among NEXEO SOLUTIONS, LLC, a Delaware limited liability company
(the “Company”), NEXEO SOLUTIONS CANADA CORP., a British Columbia corporation
(the “Canadian Borrower”), NEXEO SOLUTIONS HOLDINGS, LLC, a Delaware limited
liability company (“Holdings”), NEXEO SOLUTIONS SUB HOLDING CORP., a Delaware
corporation (“Sub Holdco”, and together with Holdings, collectively, the “U.S.
Acquisition Sub-Facility Borrowers” and each, individually, a “U.S. Acquisition
Sub-Facility Borrower”; the U.S. Acquisition Sub-Facility Borrowers,
collectively with the Company and the Canadian Borrower, the “Borrowers” and
each, individually, a “Borrower”), BANK OF AMERICA, N.A., as administrative
agent and as collateral agent (in such capacities, the “Agent”), and the Lenders
(as defined below) party hereto.

 

PRELIMINARY STATEMENTS

 

A.            The Borrowers, the Agent, General Electric Capital Corporation, as
co-collateral agent, and each lender from time to time party thereto (the
“Lenders”) have entered into a Credit Agreement, dated as of March 31, 2011, as
amended as of October 16, 2012 and as further amended as of May 8, 2013 (as
amended, and as otherwise amended, restated supplemented or modified from time
to time prior to the date hereof, the “Original Credit Agreement”).

 

B.            The Borrowers have requested that Agent and Lenders amend certain
provisions of, and join Holdings and Sub Holdco as U.S. Acquisition Sub-Facility
Borrowers under, the Original Credit Agreement.

 

C.            The Borrowers have requested that, pursuant to Section 9.02 of the
Original Credit Agreement, the Lenders consent to the amendments and joinder
described herein, and the Lenders are willing to agree to such amendments and
joinder on the terms and subject to the conditions described herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.         Definitions.  Capitalized terms used herein and not otherwise
defined in this Amendment have the same meanings as specified in the Original
Credit Agreement as amended hereby (the “Amended Credit Agreement”).

 

SECTION 2.         Amendment.  Effective as of the Amendment Effective Date (as
defined below), and subject to the terms and conditions set forth herein and in
reliance upon representations and warranties set forth herein:

 

(a)           Amendments to Original Credit Agreement. The Original Credit
Agreement is hereby amended such that, after giving effect to all such
amendments, it shall read in its entirety as attached hereto as Exhibit A, with
all revisions to the Original Credit Agreement reflected in Exhibit A in
blacklined format.  The amendments to the Original Credit Agreement are limited
to the extent specifically set forth above and no other terms, covenants or
provisions of the Original Credit Agreement are intended to be affected hereby.

 

(b)           Amendment to Exhibits. The Exhibits to the Original Credit
Agreement are hereby amended by adding a new Exhibit J, which is attached hereto
as Exhibit B.

 

--------------------------------------------------------------------------------


 

(c)           Amendment to Security Agreement. The definition of “Excluded
Account” in each Security Agreement is hereby deleted in its entirety and
replaced with the following:

 

“‘Excluded Account’ has the meaning specified in the Credit Agreement.”

 

SECTION 3.         Conditions of Effectiveness.  This Amendment shall become
effective as of the first date (such date being referred to as the “Amendment
Effective Date”) when each of the following conditions shall have been
satisfied:

 

(a)           Execution of Documents.  The Agent shall have received (i) this
Amendment, duly executed and delivered by (A) the Borrowers and (B) the Required
Lenders and (ii) a Guarantor Consent and Reaffirmation, in the form of Annex 1
hereto, duly executed and delivered by each Loan Guarantor.

 

(b)           Certificate of Responsible Officer.  The Agent shall have received
a certificate of a Responsible Officer of the Company, (i) certifying as to the
matters set forth in Section 4(c) and Section 4(d) of this Amendment on and as
of the Amendment Effective Date, (ii) attaching resolutions of each Loan Party
authorizing such Loan Party to enter into and perform its obligations under this
Amendment and/or the Guarantor Consent and Reaffirmation, as applicable, and
(iii) either confirming that there have been no changes in the bylaws or other
governing documents of each Loan Party since the copies delivered on the Closing
Date (or on the Second Amendment Effective Date) with or attaching any amended,
restated or otherwise modified bylaws or similar governing documents of each
Loan Party, as the case may be.

 

(c)           Fees.  The Borrower shall have paid all fees payable to the Agent
and the Lenders in accordance with the Fee Letter, dated as of July 24, 2013,
between the Company and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

(d)           Opinions.  The Agent shall have received a favorable legal opinion
of counsel to the U.S. Acquisition Sub-Facility Borrowers in form and substance
reasonably acceptable to the Agent.

 

(e)           Lien Search Results. The Agent shall have received copies of a
recent Lien and judgment search in each jurisdiction reasonably requested by the
Agent with respect to the Company and the U.S. Acquisition Sub-Facility
Borrowers.

 

For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has executed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto.

 

SECTION 4.         Representations and Warranties.  Each Borrower represents and
warrants as follows as of the date hereof:

 

(a)           The execution, delivery and performance by such Borrower of this
Amendment are within such Borrower’s organizational powers and have been duly
authorized by all necessary organizational and, if required, equity holder
action of such Borrower.  The execution, delivery and performance by such
Borrower of this Amendment (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or other third party, except such as have been obtained or made and are in full
force and effect, (ii) will not violate any Requirement

 

2

--------------------------------------------------------------------------------


 

of Law applicable to such Borrower or any of its Subsidiaries, (iii) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon such Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by such
Borrower or any of its Subsidiaries, and (iv) will not result in the creation or
imposition of any Lien on any asset of such Borrower or any of its Subsidiaries,
except Liens created pursuant to the Loan Documents; except, in each case other
than with respect to the creation of Liens, to the extent that any such
violation, default or right, or any failure to obtain such consent or approval
or to take any such action, would not reasonably be expected to result in a
Material Adverse Effect.

 

(b)           This Amendment has been duly executed and delivered by such
Borrower.  Each of this Amendment and each other Loan Document to which such
Borrower is a party, after giving effect to the amendments pursuant to this
Amendment, is a legal, valid and binding obligation of such Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and to general
principles of equity.

 

(c)           Upon the effectiveness of this Amendment, no Default or Event of
Default shall exist.

 

(d)           The representations and warranties of the Loan Parties set forth
in the Amended Credit Agreement and in each of the other Loan Documents are true
and correct in all material respects (or, in the case of any representations and
warranties qualified by materiality or Material Adverse Effect (after giving
effect to any qualification therein), in all respects) on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties are
true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect (after giving effect to any qualification therein), in all respects) as
of such earlier date).

 

SECTION 5.         Joinder.  Holdings and Sub Holdco have each received and
reviewed a copy of the Amended Credit Agreement.  Each of Holdings and Sub
Holdco hereby acknowledges, agrees and confirms that, by its execution of this
Amendment, it will be a “U.S. Acquisition Sub-Facility Borrower” for all
purposes of the Amended Credit Agreement and shall have all of the obligations
of a U.S. Acquisition Sub-Facility Borrower thereunder as if it had executed the
Amended Credit Agreement.  Each of Holdings and Sub Holdco hereby ratifies, as
of the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Amended Credit Agreement applicable to it as a U.S.
Acquisition Sub-Facility Borrower.

 

SECTION 6.         Reference to and Effect on the Credit Agreement and the Loan
Documents.

 

(a)           Except as expressly set forth herein, this Amendment (i) shall not
by implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Agent or the Borrowers under
the Original Credit Agreement or any other Loan Document, and (ii) shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Original Credit Agreement
or any other Loan Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect.  Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, in each case, as amended by this
Amendment.

 

3

--------------------------------------------------------------------------------


 

(b)           On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.

 

SECTION 7.         Costs and Expenses.  The Company agrees to pay all reasonable
documented out-of-pocket expenses incurred by the Agent in connection with this
Amendment pursuant to Section 9.03(a) of the Original Credit Agreement.

 

SECTION 8.         Execution in Counterparts.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile, PDF format or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.

 

SECTION 9.         Notices.  All communications and notices hereunder shall be
given as provided in the Amended Credit Agreement.

 

SECTION 10.       Severability. To the extent permitted by law, any provision of
this Amendment held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 11.       Successors. The provisions of this Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted under Section 9.04 of the Amended Credit
Agreement.

 

SECTION 12.       Governing Law.  This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

 

[The remainder of this page is intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

NEXEO SOLUTIONS, LLC, as a U.S. Borrower

 

 

 

 

 

By:

/s/ Ross Crane

 

 

Name: Ross Crane

 

 

Title: Executive Vice President, Chief Financial Officer and Assistant Treasurer

 

 

 

 

 

 

 

NEXEO SOLUTIONS CANADA CORP., as the Canadian Borrower

 

 

 

 

 

 

 

By:

/s/ Ross Crane

 

 

Name: Ross Crane

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

NEXEO SOLUTIONS HOLDINGS, LLC, as a U.S. Acquisition Sub-Facility Borrower

 

 

 

 

 

 

 

By:

/s/ Ross Crane

 

 

Name: Ross Crane

 

 

Title: Executive Vice President, Chief Financial Officer and Assistant Treasurer

 

 

 

 

 

 

 

NEXEO SOLUTIONS SUB HOLDING CORP., as a U.S. Acquisition Sub-Facility Borrower

 

 

 

 

 

 

 

By:

/s/ Ross Crane

 

 

Name: Ross Crane

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

[Amendment No. 3 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., individually and as Agent, U.S. Issuing Bank, a U.S.
Lender and U.S. Swingline Lender

 

 

 

 

 

By:

/s/ Robert Q. Mahoney

 

Name: Robert Q. Mahoney

 

Title: Senior Vice President

 

 

 

 

 

BANK OF AMERICA, N.A. (acting through its Canada Branch), as a Canadian Lender,
Canadian Issuing Bank and Canadian Swingline Lender

 

 

 

 

 

By:

/s/ Medina Sales de Andrade

 

Name: Medina Sales de Andrade

 

Title: Vice President

 

 

[Amendment No. 3 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew Paquin

 

 

Name: Matthew Paquin

 

 

Title: Vice President and Director

 

 

 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Krista Mize

 

 

Name: Krista Mize

 

 

Title: Vice President

 

 

 

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender

 

 

 

 

 

 

By:

/s/ Domenic Cosentino

 

 

Name: Domenic Cosentino

 

 

Title: Vice President

 

 

 

 

U.S. Bank National Association, as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew Kasper

 

 

Name: Matthew Kasper

 

 

Title: Vice President

 

 

 

 

U.S. Bank National Association, Canada Branch, as a Lender

 

 

 

 

 

 

By:

/s/ Joseph Rauhala

 

 

Name: Joseph Rauhala

 

 

Title: Principal Officer

 

 

 

 

Sun Trust Bank, as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Dembski

 

 

Name: Michael Dembski

 

 

Title: Director

 

 

 

 

SIEMENS FINANCIAL SERVICES, INC., as a Lender

 

 

 

 

 

 

By:

/s/ Jeffrey B. Iervese

 

 

Name: Jeffrey B. Iervese

 

 

Title: Vice President

 

[Amendment No. 3 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Jeff Berger

 

 

Name: Jeff Berger

 

 

Title: Vice President, Head of Business Administration

 

 

 

 

RBS Business Capital, a division of RBS Asset Finance Inc., a subsidiary of RBS
Citizens, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ David S. Vith

 

 

Name: David S. Vith

 

 

Title: Vice President

 

 

 

 

 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Vanessa A. Kurbatskiy

 

 

Name: Vanessa A. Kurbatskiy

 

 

Title: Vice President

 

 

 

 

 

 

 

The Huntington National Bank, as a Lender

 

 

 

 

 

 

 

By:

/s/ John D. Whetstone

 

 

Name: John D. Whetstone

 

 

Title: Vice President

 

 

 

 

 

 

 

Capital One Leverage Finance Corp, as a Lender

 

 

 

 

 

 

By:

/s/ Rick Bloemker

 

 

Name: Rick Bloemker

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

Exhibit A to Amendment No. 3 to Credit Agreement

 

[See attached]

 

--------------------------------------------------------------------------------


 

[g183021ku05i001.gif]

 

 


[g183021ku05i002.gif]

 

 


[g183021ku05i003.gif]

 

 


[g183021ku05i004.gif]

 

 


[g183021ku05i005.gif]

 

 


[g183021ku05i006.gif]

 

 


[g183021ku05i007.gif]

 

 


[g183021ku05i008.gif]

 

 


[g183021ku05i009.gif]

 

 


[g183021ku05i010.gif]

 

 


[g183021ku05i011.gif]

 

 


[g183021ku05i012.gif]

 

 


[g183021ku05i013.gif]

 

 


[g183021ku05i014.gif]

 

 


[g183021ku05i015.gif]

 

 


[g183021ku05i016.gif]

 

 


[g183021ku05i017.gif]

 

 


[g183021ku05i018.gif]

 

 


[g183021ku05i019.gif]

 

 


[g183021ku05i020.gif]

 

 


[g183021ku05i021.gif]

 

 


[g183021ku05i022.gif]

 

 


[g183021ku05i023.gif]

 

 


[g183021ku05i024.gif]

 

 


[g183021ku05i025.gif]

 

 


[g183021ku05i026.gif]

 

 


[g183021ku05i027.gif]

 

 


[g183021ku05i028.gif]

 

 


[g183021ku05i029.gif]

 

 


[g183021ku05i030.gif]

 

 


[g183021ku05i031.gif]

 

 


[g183021ku05i032.gif]

 

 


[g183021ku05i033.gif]

 

 


[g183021ku05i034.gif]

 

 


[g183021ku05i035.gif]

 

 


[g183021ku05i036.gif]

 

 


[g183021ku05i037.gif]

 

 


[g183021ku05i038.gif]

 

 


[g183021ku05i039.gif]

 

 


[g183021ku05i040.gif]

 

 


[g183021ku05i041.gif]

 

 


[g183021ku05i042.gif]

 

 


[g183021ku05i043.gif]

 

 


[g183021ku05i044.gif]

 

 

 


[g183021ku07i001.gif]

 

 


[g183021ku07i002.gif]

 

 


[g183021ku07i003.gif]

 

 


[g183021ku07i004.gif]

 

 


[g183021ku07i005.gif]

 

 


[g183021ku07i006.gif]

 

 


[g183021ku07i007.gif]

 

 


[g183021ku07i008.gif]

 

 


[g183021ku07i009.gif]

 

 


[g183021ku07i010.gif]

 

 


[g183021ku07i011.gif]

 

 


[g183021ku07i012.gif]

 

 


[g183021ku07i013.gif]

 

 


[g183021ku07i014.gif]

 

 


[g183021ku07i015.gif]

 

 


[g183021ku07i016.gif]

 

 


[g183021ku07i017.gif]

 

 


[g183021ku07i018.gif]

 

 


[g183021ku07i019.gif]

 

 


[g183021ku07i020.gif]

 

 


[g183021ku07i021.gif]

 

 


[g183021ku07i022.gif]

 

 


[g183021ku07i023.gif]

 

 


[g183021ku07i024.gif]

 

 


[g183021ku07i025.gif]

 

 


[g183021ku07i026.gif]

 

 


[g183021ku07i027.gif]

 

 


[g183021ku07i028.gif]

 

 


[g183021ku07i029.gif]

 

 


[g183021ku07i030.gif]

 

 


[g183021ku07i031.gif]

 

 


[g183021ku07i032.gif]

 

 


[g183021ku07i033.gif]

 

 


[g183021ku07i034.gif]

 

 


[g183021ku07i035.gif]

 

 


[g183021ku07i036.gif]

 

 


[g183021ku07i037.gif]

 

 


[g183021ku07i038.gif]

 

 


[g183021ku07i039.gif]

 

 


[g183021ku07i040.gif]

 

 


[g183021ku07i041.gif]

 

 


[g183021ku07i042.gif]

 

 


[g183021ku07i043.gif]

 

 


[g183021ku07i044.gif]

 

 

 


[g183021ku09i001.gif]

 

 


[g183021ku09i002.gif]

 

 


[g183021ku09i003.gif]

 

 


[g183021ku09i004.gif]

 

 


[g183021ku09i005.gif]

 

 


[g183021ku09i006.gif]

 

 


[g183021ku09i007.gif]

 

 


[g183021ku09i008.gif]

 

 


[g183021ku09i009.gif]

 

 


[g183021ku09i010.gif]

 

 


[g183021ku09i011.gif]

 

 


[g183021ku09i012.gif]

 

 


[g183021ku09i013.gif]

 

 


[g183021ku09i014.gif]

 

 


[g183021ku09i015.gif]

 

 


[g183021ku09i016.gif]

 

 


[g183021ku09i017.gif]

 

 


[g183021ku09i018.gif]

 

 


[g183021ku09i019.gif]

 

 


[g183021ku09i020.gif]

 

 


[g183021ku09i021.gif]

 

 


[g183021ku09i022.gif]

 

 


[g183021ku09i023.gif]

 

 


[g183021ku09i024.gif]

 

 


[g183021ku09i025.gif]

 

 


[g183021ku09i026.gif]

 

 


[g183021ku09i027.gif]

 

 


[g183021ku09i028.gif]

 

 


[g183021ku09i029.gif]

 

 


[g183021ku09i030.gif]

 

 


[g183021ku09i031.gif]

 

 


[g183021ku09i032.gif]

 

 


[g183021ku09i033.gif]

 

 


[g183021ku09i034.gif]

 

 


[g183021ku09i035.gif]

 

 


[g183021ku09i036.gif]

 

 


[g183021ku09i037.gif]

 

 


[g183021ku09i038.gif]

 

 


[g183021ku09i039.gif]

 

 


[g183021ku09i040.gif]

 

 


[g183021ku09i041.gif]

 

 


[g183021ku09i042.gif]

 

 


[g183021ku09i043.gif]

 

 


[g183021ku09i044.gif]

 

 

 


[g183021ku11i001.gif]

 

 


[g183021ku11i002.gif]

 

 


[g183021ku11i003.gif]

 

 


[g183021ku11i004.gif]

 

 


[g183021ku11i005.gif]

 

 


[g183021ku11i006.gif]

 

 


[g183021ku11i007.gif]

 

 


[g183021ku11i008.gif]

 

 


[g183021ku11i009.gif]

 

 


[g183021ku11i010.gif]

 

 


[g183021ku11i011.gif]

 

 


[g183021ku11i012.gif]

 

 


[g183021ku11i013.gif]

 

 


[g183021ku11i014.gif]

 

 


[g183021ku11i015.gif]

 

 


[g183021ku11i016.gif]

 

 


[g183021ku11i017.gif]

 

 


[g183021ku11i018.gif]

 

 


[g183021ku11i019.gif]

 

 


[g183021ku11i020.gif]

 

 


[g183021ku11i021.gif]

 

 


[g183021ku11i022.gif]

 

 


[g183021ku11i023.gif]

 

 


[g183021ku11i024.gif]

 

 


[g183021ku11i025.gif]

 

 


[g183021ku11i026.gif]

 

 


[g183021ku11i027.gif]

 

 


[g183021ku11i028.gif]

 

 


[g183021ku11i029.gif]

 

 


[g183021ku11i030.gif]

 

 


[g183021ku11i031.gif]

 

 


[g183021ku11i032.gif]

 

 


[g183021ku11i033.gif]

 

 


[g183021ku11i034.gif]

 

 


[g183021ku11i035.gif]

 

 


[g183021ku11i036.gif]

 

 


[g183021ku11i037.gif]

 

 


[g183021ku11i038.gif]

 

 


[g183021ku11i039.gif]

 

 


[g183021ku11i040.gif]

 

 


[g183021ku11i041.gif]

 

 


[g183021ku11i042.gif]

 

 


[g183021ku11i043.gif]

 

 


[g183021ku11i044.gif]

 

 

 


[g183021ku13i001.gif]

 

 


[g183021ku13i002.gif]

 

 


[g183021ku13i003.gif]

 

 


[g183021ku13i004.gif]

 

 


[g183021ku13i005.gif]

 

 


[g183021ku13i006.gif]

 

 


[g183021ku13i007.gif]

 

 


[g183021ku13i008.gif]

 

 


[g183021ku13i009.gif]

 

 


[g183021ku13i010.gif]

 

 


[g183021ku13i011.gif]

 

 


[g183021ku13i012.gif]

 

 


[g183021ku13i013.gif]

 

 


[g183021ku13i014.gif]

 

 


[g183021ku13i015.gif]

 

 


[g183021ku13i016.gif]

 

 


[g183021ku13i017.gif]

 

 


[g183021ku13i018.gif]

 

 


[g183021ku13i019.gif]

 

 


[g183021ku13i020.gif]

 

 


[g183021ku13i021.gif]

 

 


[g183021ku13i022.gif]

 

 


[g183021ku13i023.gif]

 

 


[g183021ku13i024.gif]

 

 


[g183021ku13i025.gif]

 

 


[g183021ku13i026.gif]

 

 


[g183021ku13i027.gif]

 

 


[g183021ku13i028.gif]

 

 


[g183021ku13i029.gif]

 

 


[g183021ku13i030.gif]

 

 


[g183021ku13i031.gif]

 

 


[g183021ku13i032.gif]

 

 


[g183021ku13i033.gif]

 

 


[g183021ku13i034.gif]

 

 


[g183021ku13i035.gif]

 

 


[g183021ku13i036.gif]

 

 


[g183021ku13i037.gif]

 

 


[g183021ku13i038.gif]

 

 


[g183021ku13i039.gif]

 

 


[g183021ku13i040.gif]

 

 


[g183021ku13i041.gif]

 

 


[g183021ku13i042.gif]

 

 


[g183021ku13i043.gif]

 

 


[g183021ku13i044.gif]

 

 

 


 

Exhibit B to Amendment No. 3 to Credit Agreement

 

[See attached]

--------------------------------------------------------------------------------


 

U.S. ACQUISITION LOAN NOTE

 

August     , 2013

 

FOR VALUE RECEIVED, the undersigned (each a “U.S. Acquisition Sub-Facility
Borrower”), hereby promises to pay to [                            ] (the
“Lender”) or its registered assigns, at the office of Bank of America, N.A. (the
“Agent”) at 200 Glastonbury Blvd., Glastonbury, Connecticut 06033, in accordance
with the provisions of the Credit Agreement (as hereinafter defined), in the
lawful currency in which such U.S. Acquisition Sub-Facility Loan was
denominated, in immediately available funds, the principal amount of each U.S.
Acquisition Sub-Facility Loan from time to time made by the Lender to such U.S.
Acquisition Sub-Facility Borrower and to pay interest from the date of such U.S.
Acquisition Sub-Facility Loan on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on the dates provided under that certain Credit Agreement dated as of
March 31, 2011, as amended as of October 16, 2012, as further amended as of
May 8, 2013 and as of the date hereof (as the same may be amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among NEXEO
SOLUTIONS, LLC, a Delaware limited liability company (the “Company”), each
domestic subsidiary of the Company from time to time party thereto, NEXEO
SOLUTIONS CANADA CORP., a British Columbia corporation, NEXEO SOLUTIONS
HOLDINGS, LLC, a Delaware limited liability company and NEXEO SOLUTIONS SUB
HOLDING CORP., a Delaware corporation, the Lenders parties thereto and Bank of
America, N.A., as administrative agent and collateral agent for the Lenders
thereunder (the “Agent”).  Terms used but not defined herein shall have the
meanings assigned to them in the Credit Agreement.

 

Principal of and interest on this promissory note from time to time outstanding
shall be due and payable as provided in the Credit Agreement.  This promissory
note is issued pursuant to and evidences U.S. Acquisition Sub-Facility Loans
under the Credit Agreement, to which reference is made for a statement of the
rights and obligations of Lender and the duties and obligations of the U.S.
Acquisition Sub-Facility Borrowers.  For the avoidance of doubt, (i) the U.S.
Acquisition Sub-Facility and the obligations of the U.S. Acquisition
Sub-Facility Borrowers (in their capacities as such) thereunder are part of, and
not in addition to, the U.S. Revolving Commitment and the obligations of the
U.S. Acquisition Sub-Facility Borrowers (in their capacities as such) thereunder
and (ii) this U.S. Acquisition Loan Note does not evidence or constitute an
increase of the obligations of the Company under the Revolving Promissory Notes,
dated as of March 31, 2011 in favor of the Lenders named therein.  The Credit
Agreement contains provisions for acceleration of the maturity of this
promissory note upon the happening of certain stated events, and for the
borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.

 

The holder of this promissory note is hereby authorized by each undersigned U.S.
Acquisition Sub-Facility Borrower to record on a schedule annexed to this
promissory note (or on a supplemental schedule) the amounts owing with respect
to U.S. Acquisition Sub-Facility Loans, and the payment thereof.  Failure to
make any notation, however, shall not affect the rights of the holder of this
promissory note or any obligations of such U.S. Acquisition Sub-Facility
Borrower hereunder or under any other Loan Documents.

 

--------------------------------------------------------------------------------


 

Each U.S. Acquisition Sub-Facility Borrower, as applicable, and all endorsers,
sureties and guarantors of this promissory note hereby severally waive demand,
presentment for payment, protest, notice of protest, notice of intention to
accelerate the maturity of this promissory note, diligence in collecting, the
bringing of any suit against any party, and any notice of or defense on account
of any extensions, renewals, partial payments, or changes in any manner of or in
this promissory note or in any of its terms, provisions and covenants, or any
releases or substitutions of any security, or any delay, indulgence or other act
of any trustee or any holder hereof, whether before or after maturity.  The U.S.
Acquisition Sub-Facility Borrowers jointly and severally agree to pay, and to
save the holder of this promissory note harmless against, any liability for the
payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this promissory note is collected by or through an
attorney-at-law.

 

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this promissory note for the use, forbearance or detention of
money advanced hereunder exceed the highest lawful rate permitted under
applicable law.  If any such excess amount is inadvertently paid by one or more
of the undersigned U.S. Acquisition Sub-Facility Borrowers or inadvertently
received by the holder of this promissory note, such excess shall be returned to
such U.S. Acquisition Sub-Facility Borrower or credited as a payment of
principal, in accordance with the Credit Agreement.  It is the intent hereof
that the U.S. Acquisition Sub-Facility Borrowers not pay or contract to pay, and
that holder of this promissory note not receive or contract to receive, directly
or indirectly in any manner whatsoever, interest in excess of that which may be
paid by the U.S. Acquisition Sub-Facility Borrowers under applicable law.

 

[U.S. Acquisition Loan Note]

 

--------------------------------------------------------------------------------


 

THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

 

 

 

NEXEO SOLUTIONS HOLDINGS, LLC,

 

 

as a U.S. Acquisition Sub-Facility Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

NEXEO SOLUTIONS SUB HOLDING CORP.,

 

 

as a U.S. Acquisition Sub-Facility Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[U.S. Acquisition Loan Note]

 

--------------------------------------------------------------------------------


 

THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

 

 

 

NEXEO SOLUTIONS, LLC,

 

 

as a U.S. Acquisition Sub-Facility Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[U.S. Acquisition Loan Note]

 

--------------------------------------------------------------------------------


 

Annex 1 to

Amendment No. 3 to Credit Agreement

 

GUARANTOR CONSENT AND REAFFIRMATION

 

August 5, 2013

 

Reference is made to (i) Amendment No. 3 to Credit Agreement, dated as of the
date hereof, attached as Exhibit A hereto (the “Amendment”), among Nexeo
Solutions, LLC, a Delaware limited liability company (the “Company”), Nexeo
Solutions Canada Corp., a Canadian corporation (the “Canadian Borrower” and
together with the Company, collectively, the “Borrowers”), Nexeo Solutions
Holdings, LLC, a Delaware limited liability company (“Holdings”), Nexeo
Solutions Sub Holding Corp., a Delaware corporation (“Sub Holdco”), Bank of
America, N.A., as the Agent, and the Lenders party thereto and (ii) the Credit
Agreement, dated as of March 31, 2011, as amended as of October 16, 2012 and as
further amended as of May 8, 2013 (as amended, and as otherwise amended,
restated supplemented or modified from time to time prior to the date hereof,
the “Original Credit Agreement”), among the Borrowers, Holdings, Sub Holdco, the
Agent, General Electric Capital Corporation, as co-collateral agent, and each
lender from time to time party thereto.  Capitalized terms used but not
otherwise defined in this Guarantor Consent and Reaffirmation (this “Consent”)
are used with the meanings attributed thereto in the Amendment.

 

Each Loan Guarantor hereby consents to the execution, delivery and performance
of the Amendment and agrees that each reference to the Credit Agreement in the
Loan Documents shall, on and after the Amendment Effective Date, be deemed to be
a reference to the Amended Credit Agreement in effect in accordance with the
terms of the Amendment.

 

Each Loan Guarantor hereby acknowledges and agrees that, after giving effect to
the Amendment, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by the Amendment, are reaffirmed, and remain in full force and effect.

 

After giving effect to the Amendment, each Loan Guarantor reaffirms each Lien
granted by it to the Agent for the benefit of the Secured Parties under each of
the Loan Documents to which it is a party, which Liens shall continue in full
force and effect during the term of the Amended Credit Agreement, and shall
continue to secure the Obligations (after giving effect to the Amendment), in
each case, on and subject to the terms and conditions set forth in the Amended
Credit Agreement and the other Loan Documents.

 

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Loan Guarantors to the extent not required by the
express terms of the Loan Documents.

 

This Consent may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Consent by facsimile, PDF
format or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Consent.

 

This Consent is a Loan Document and shall be governed by and construed in
accordance with the laws of the State of New York.

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

NEXEO SOLUTIONS HOLDINGS, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NEXEO SOLUTIONS SUB HOLDING CORP.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NEXEO SOLUTIONS FINANCE CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Guarantor Consent and Reaffirmation — Amendment No. 3 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A to Guarantor Consent and Reaffirmation

Amendment No. 3 to Credit Agreement

 

[See attached]

 

--------------------------------------------------------------------------------